Title: To James Madison from John Beckley, 20 November 1793
From: Beckley, John
To: Madison, James


Dear Sir,
Philadelphia, 20th. November 1793.
I drop a line to inform you, that I returned to this place with all my family, on Saturday last, and that there is now as perfect safety from contagion of any kind as was ever known here; there is not known a single case of the yellow fever in the City or its suburbs; the Citizens have returned almost universally, the public Offices are all opened, as well as all the public & private seminaries, business of every kind is resumed, the Markets as fully attended & supplied as ever, and in short no vestige of the late calamity remaining, except in the mournful remembrances of those whose friends & relatives have fallen victims to it. Doctor Rush, assured me last evening that a greater degree of health had never prevailed in this City than at present. A general fumigation of houses, apparel, bedding &c. has taken place by order of the Corporation, and the lodging houses in particular will be as safe as ever, or perhaps the safest of any from their peculiar purifications &c. I mention these things & hope this may meet yo. at Fredericksburg, that yo. may rely on my assurance that there is not the smallest possible danger of proceeding immediately into the City, and that as far as this short notice may enable yo. to do so, it may be communicated to others of the Southern Members, as I find great pains has been taken to bring on the Eastern & pennsylva. Members to decide the choice of a speaker &c. With great regard, I am, Dear Sir, Yr: mo: obedt: Servant,
John Beckley.
R: B. Lee, is arrived.
